Exhibit 10.10




EXECUTIVE SEPARATION AGREEMENT AND RELEASE
This Executive Separation Agreement and Release (“Agreement”) is made and
entered into by and between Ken Calwell (“Executive”) on the one hand, Papa
Murphy’s Holdings, Inc. (together with its affiliates or successors, the
“Company”) on the other, hereinafter collectively referred to as the “Parties.”
RECITALS
A.    WHEREAS, on or about May 25, 2011, the Company’s predecessor and Executive
entered into an Executive Employment Agreement and Non-competition Agreement,
pursuant to which the Company engaged Executive in the capacity of Chief
Executive Officer of the Company, and thereafter amended said Executive
Employment Agreement and Non-competition Agreement on March 21, 2014, and the
Parties thereafter amended the Executive Employment Agreement and
Non-competition Agreement on July 27, 2016 (the “Employment Agreement”);
B.    WHEREAS, Executive tendered his notice of resignation from his employment
with the Company on December 29, 2016;
C.    WHEREAS, the Parties mutually desire to settle and compromise any and all
claims and differences between them, including, but not limited to, those
arising from Executive’s employment with and resignation from the Company;
D.    WHEREAS, in view of the Executive’s impending resignation from the
Company, Executive desires to immediately resign from the offices, positions,
and Board membership that the Executive currently holds with the Company;
E.    WHEREAS, the Company has advised Executive of his right to consult an
attorney prior to signing this Agreement. Executive has consulted an attorney of
Executive’s choice or voluntarily waived his right to do so, and understands
that he is waiving all potential claims against the Company; and
E.    WHEREAS, the Parties wish to end the employment relationship amicably and
to enter into certain covenants below, to provide assurances and peace of mind
to each party; and
NOW, THEREFORE, in consideration of the Recitals and the mutual promises,
covenants, and agreements set forth herein, the receipt and sufficiency of which
are hereby acknowledged, the Parties covenant and agree as follows:
1. TERMINATION OF EMPLOYMENT
1.1    Termination of the Employment Agreement. The Employment Agreement and
Executive’s employment with the Company will terminate by Executive’s voluntary
resignation effective February 27, 2017, (the “Separation Date”) at 11:59 p.m.
Pacific Standard Time. Executive acknowledges and agrees that this voluntary
resignation shall be automatically effective as of such date and time without
any further action of the Parties.




--------------------------------------------------------------------------------




Pursuant to the provisions of paragraph 4.2 of the Employment Agreement,
Executive must give the Company at least 60 days’ prior written notice of his
resignation. Executive has provided the Company with written notice of his
resignation on December 29, 2016 (“Resignation Notice Date”). Executive agrees
that he has resigned as a Director and Officer of the Company and from all other
positions he holds with the Company effective as of the Resignation Notice Date.
1.2.    Interim Employment of Executive. The Parties agree that Executive’s
day-to-day responsibilities as Chief Executive Officer with the Company will
cease effective as 11:59 p.m. Pacific Standard Time on the Resignation Notice
Date. Subject to Executive’s compliance with the terms of this Agreement, the
Company will continue to employ Executive through the close of business on
February 27, 2017 (the “Interim Period of Employment”). Pursuant to the terms of
paragraph 4.2 of the Employment Agreement, the Company has excused Executive
from any and all duties during the Interim Period of Employment. Executive
acknowledges and agrees that the Company may terminate his employment at any
time during the Interim Period of Employment if he materially fails to comply
with the terms of this Agreement.
1.3.    Effect of this Agreement. This Agreement shall fully supersede any
inconsistent provisions of the Employment Agreement which were intended, or may
be construed, to survive the Employment Agreement’s termination. In the event
that any terms of this Agreement conflict with or contradict any terms of the
Employment Agreement, the terms of this Agreement shall govern and be
controlling.
2. COMPENSATION
2.1    Wages and Benefits. Whether Executive signs this Agreement or not, the
Company will pay Executive all wages due him for services through the Separation
Date.
2.2.    Separation Compensation.
a.    Subject to Executive’s compliance with all the terms and conditions of
this Agreement, for services rendered by Executive during the Interim Period of
Employment, the Company will continue to pay Executive’s base salary (determined
as of December 1, 2016), less standard deductions and withholdings required by
law or directed by Executive, and maintain Executive’s health care allowance,
subject to the terms and conditions of the applicable benefit plans or programs.
Executive will be paid on the regular payroll dates of the Company, provided
that no such payment will be made before the expiration of the Revocation Period
described in paragraph 7.2 of this Agreement.
b.    The Executive’s base salary (determined as of December 1, 2016), less
standard deductions and withholdings required by law, shall continue for a
period of 16 months following the Separation Date (the “Benefit Period”),
payable in such installments and at such times as the Company pays its regularly
salaried executives and shall be subject to all necessary withholding taxes,
FICA contributions, and similar deductions in accordance with the Company’s
customary payroll procedures.
2.3.    COBRA. The Company further agrees that subject to Executive’s compliance
with his obligations under this Agreement, if Executive properly elects COBRA
coverage after the Separation


2

--------------------------------------------------------------------------------




Date, upon Executive delivering written evidence to Company of the payment of
any COBRA premiums Executive is required to pay in order to continue medical
coverage through December 31, 2017, the Company will promptly reimburse
Executive for the employer’s share of such payments (“COBRA Reimbursement”).
Company’s obligation to reimburse Executive for the employer’s share of the
COBRA premium payments shall not start until after the 8th day following the
Revocation Period referenced in paragraph 7.2 of this Agreement; and the
Company’s obligation to reimburse Executive for the employer’s share of COBRA
premium payments will cease if Executive becomes eligible for medical coverage
with a new employer prior to December 31, 2017. Executive acknowledges that he
will be solely responsible for remitting all COBRA payments in accordance with
the terms of Company’s applicable group health plan and related notices, and
will be solely responsible for the cost of any COBRA coverage at the standard
COBRA rate if he elects such coverage.
2.4    Equity Compensation. Effective on the Effective Date of this Agreement,
all outstanding stock options held by Executive (which represent the right to
purchase a total of 372,965 shares) shall immediately terminate and be forfeited
by Executive and the Company will waive its repurchase right with respect to all
outstanding restricted stock awards held by Executive with performance-based
vesting (representing a total of 82,976 shares), and all such outstanding
restricted stock awards will be vested in full on the Effective Date.
Additionally, the Company acknowledges that an aggregate of an additional
173,642 shares of Company common stock held by Executive are not subject to any
Company rights of repurchase, forfeiture or other Company restrictions, equaling
a total of 256,618 of shares held by Executive without restriction.
2.5    Legal Consideration. Executive agrees that the Separation Compensation is
sufficient legal consideration for his promises and covenants set forth in the
Agreement. Executive further acknowledges and agrees that the Separation
Compensation is not required by the policies and procedures of the Company, by
the Employment Agreement or by any other contractual obligation, but rather is
offered solely as consideration for Executive’s promises and covenants made
pursuant to this Agreement. Executive further agrees that he is not entitled to
any other compensation not expressly provided for herein.
3. GENERAL RELEASE AND WAIVER OF CLAIMS BY EXECUTIVE
3.1    In consideration of the mutual agreements and covenants set forth in the
Agreement, including those set forth in Section 2 above, Executive, on behalf of
himself, his marital community, heirs, executors, administrators, successors and
assigns, agrees to the following:
a.    Executive expressly waives any claims against the Company and releases the
Company and its predecessors, successors, parents, subsidiaries, and related or
affiliated entities (including, without limitation, their present, former, and
future officers, directors, stockholders, managers, agents, employees,
attorneys, and representatives) (the “Released Parties”) from any claims that
Executive may have in any way connected with Executive’s employment with the
Company and the termination thereof, whether or not such claims are presently
known or unknown to Executive. It is understood that the release includes, but
is not limited to, any claims for damages of any kind whatsoever, including any
claims for employment benefits, arising out of any contracts, express or
implied, any covenant of good faith and fair dealing, express or implied, any
theory of unlawful discharge or other tort theory, any legal restriction on the
Company’s right to terminate


3

--------------------------------------------------------------------------------




Executives, or any federal, state or other governmental statute or ordinance,
including, without limitation, Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act, the Older Workers Benefit Protection Act,
the Americans with Disabilities Act, the Executive Retirement Income Security
Act of 1974, the Washington Law Against Discrimination (“WLAD”), any other state
laws concerning discrimination or harassment, or any other legal limitation on
the employment relationship to the maximum extent such claims are allowed by law
to be released. The waiver and release shall not waive or release claims where
the events in dispute first arise after execution of the Agreement, nor shall it
preclude Executive or the Company from filing a lawsuit for the exclusive
purpose of enforcing the Agreement.
b.    Executive represents and warrants that he has not filed any lawsuits,
complaints, or charges against the Released Parties with any governmental agency
or any court.
c.    Executive understands that nothing in this Agreement is intended to
interfere with or deter Executive’s right to challenge the waiver of an ADEA
claim or state law age discrimination claim or the filing of an ADEA charge or
ADEA complaint or state law age discrimination complaint or charge with the EEOC
or any state discrimination agency or commission or to participate in any
investigation or proceeding conducted by those agencies. Further, Executive
understands that nothing in this Agreement would require Executive to tender
back the money received under this Agreement if Executive seeks to challenge the
validity of the ADEA or state law age discrimination waiver, nor does the
Executive agree to ratify any ADEA or state law age discrimination waiver that
fails to comply with the Older Workers’ Benefit Protection Act by retaining the
money received under the Agreement. Further, nothing in this Agreement is
intended to require the payment of damages, attorneys’ fees or costs to the
Company should Executive challenge the waiver of an ADEA or state law age
discrimination claim or file an ADEA or state law age discrimination suit except
as authorized by federal or state law.
d.    This release excludes any claim which cannot be released by private
agreement, such as workers’ compensation claims, claims after the Effective Date
of this Agreement (as defined below), and the right to file administrative
charges with certain government agencies. Nothing in this Agreement shall be
construed to prohibit Executive from filing a charge with or participating in
any investigation or proceeding conducted by the Equal Employment Opportunity
Commission, National Labor Relations Board, or a comparable state or local
agency. Notwithstanding this or the immediately preceding paragraph, Executive
agrees to waive any right to recover monetary damages in any charge, complaint,
or lawsuit against the Company filed by Executive or by anyone else on
Executive’s behalf with respect to any Released Claim.
3.2    This general release covers both claims that Executive knows about and
those that Executive may not know about, except that it does not waive any
rights or claims, including claims under the ADEA that may arise after the
Effective Date of this Agreement. Executive further represents and warrants
that: (i) Executive has been fully and properly paid for all hours worked, (ii)
Executive has received all leave to which Executive is entitled in accordance
with applicable law; and (iii) Executive has not suffered any on the job injury
for which Executive has not already filed a claim. Executive further
acknowledges, agrees and hereby stipulates that: (i) during Executive’s
employment with the Company, Executive was allowed to take all leave and
afforded all other rights to which Executive was entitled under the Family and
Medical Leave Act (“FMLA”); and (ii) the Company has not in any way interfered
with, restrained or denied the exercise of (or attempt to


4

--------------------------------------------------------------------------------




exercise) any FMLA rights, nor terminated or otherwise discriminated against
Executive for exercising (or attempting to exercise) any such rights.
4. RETURN OF COMPANY PROPERTY
4.    On or before December 31, 2016 Executive shall turn over to the Company
all property of the Company, including without limitation all files, memoranda,
keys, manuals, equipment, data, records, and other documents, including
electronically recorded documents and data that Executive received from the
Company or its directors or employees or that Executive generated in the course
of his employment with the Company. No later than his last day in the offices of
the Company Executive shall also provide the Company with access to all
Company-related computer files and any and all passwords needed to access those
files.
5. RESTRICTIVE COVENANTS
5.1.     Non-Competition, Non-Solicitation, Confidentiality, and Proprietary
Rights
a.    Executive acknowledges and agrees that during his employment with the
Company he acquired considerable Confidential Information about the Company.
Executive acknowledges and agrees that the term “Confidential Information” shall
mean information belonging to the Company which is of value to the Company or
with respect to which Company has right in the course of conducting its business
and the disclosure of which could result in a competitive or other disadvantage
to the Company. Confidential Information includes information, whether or not
patentable or copyrightable, in written, oral, electronic or other tangible or
intangible forms, stored in any medium, including, by way of example and without
limitation, trade secrets, ideas, concepts, designs, configurations,
specifications, drawings, blueprints, diagrams, models, prototypes, samples,
flow charts processes, techniques, formulas, software, improvements, inventions,
data, know-how, discoveries, copyrightable materials, marketing plans and
strategies, sales and financial reports and forecasts, customer lists, studies,
reports, records, books, contracts, instruments, surveys, computer disks,
diskettes, tapes, computer programs and business plans, prospects and
opportunities (such as possible acquisitions or dispositions of businesses or
facilities) which have been discussed or considered by the management of the
Company. Confidential Information includes information developed by Executive in
the course of Executive’s employment by the Company, as well as other
information to which Executive may have access in connection with Executive’s
employment. Confidential Information also includes the confidential information
of others with which the Company has a business relationship. Notwithstanding
the foregoing, Confidential Information does not include information in the
public domain, unless due to breach of Executive’s duties under Section 7.2 of
the Employment Agreement.
b.    Executive hereby reaffirms and agrees to the terms of the Non-Competition,
Non-Solicitation, Confidentiality, and Proprietary Rights provisions of the
Employment Agreement, specifically including, but not limited to, the provisions
regarding nondisclosure of the Company’s trade secrets and confidential and
proprietary information, non-solicitation, and noncompetition, as set forth in
Exhibit A to this Agreement; provided, however, Executive hereby agrees that the
Noncompetition Period (as defined in the Employment Agreement) shall be extended
and shall end on the date that is eighteen months following the date of the
termination of Executive’s employment with the Company. Executive covenants and
agrees that both prior to and after the Separation Date


5

--------------------------------------------------------------------------------




he will continue to be bound by the terms of the Non-Competition,
Non-Solicitation, Confidentiality, and Proprietary Rights provisions of the
Employment Agreement, restated and incorporated herein by reference, provided
that the Noncompetition Period shall be extended and shall end on the date that
is eighteen months following the date of the termination of Executive’s
employment with the Company.
c.    Notwithstanding anything to the contrary, this Section does not prohibit
the disclosure of trade secret information within the limitations permitted by
the Defend Trade Secrets Act, and Executive is hereby notified that no
individual will be held criminally or civilly liable for the disclosure of a
trade secret (as defined in the Act) that is: (a) made in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, and made solely for the purpose of reporting or investigating a
suspected violation of law; (b) made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal so that it is not
made public; or (c) disclosed to the individual’s attorney or used in a court
proceeding (as permitted by court order) in connection with a lawsuit for
retaliation by an employer for reporting a suspected violation of the law.
d.    Nothing in this Section or Agreement shall be construed to prohibit
Executive from filing a charge with or participating in any investigation or
proceeding conducted by the Equal Employment Opportunity Commission, National
Labor Relations Board, or a comparable state or local agency. Furthermore, this
Section does not apply to the Executive filing a charge with or participating in
any investigation or proceeding conducted by the Equal Employment Opportunity
Commission, National Labor Relations Board, or a comparable state or local
agency.
5.2.    Non-Disparagement. Executive agrees to refrain from any disparagement,
defamation, libel, slander or making of any other negative statement regarding
the Company, its prospects, products or services (together, the “Company
Business”), its officers, employees, directors, shareholders, consultants,
advisors, agents or representatives (the “Company People”), or its business
reputation, or tortious interference with the contracts and relationships of the
Company. Executive further agrees that he will not otherwise intentionally
engage in conduct that is not in good faith and that is intended to disrupt,
damage, impair or interfere with the Company Business, the Company People, and
the Company’s reputation and relationships. To the extent that Executive becomes
aware of any person or entity that, based in part on information or interaction
with Executive, develops a disparaging impression of the Company Business or
Company People, Executive will promptly so notify the Company and provide detail
around the circumstances in which such situation arose. Jean Birch, Benjamin
Hochberg, Yoo Jin Kim, John Shafer, L. David Mounts, Rob Weisberg, Jeffrey
Welch, Mark Hutchens, Victoria Blackwell, Dan Harmon, Jayson Tipp and Brandon
Solano each agrees to refrain from any disparagement, defamation, libel, slander
or making of any other negative statement regarding Executive.
5.3.    Remedies. It is specifically understood and agreed that any breach of
the provisions of Section 5 of this Agreement is likely to result in irreparable
injury to the Company and that the remedy at law alone will be an inadequate
remedy for such breach, and that in addition to any other remedy it may have,
the Company shall be entitled (a) to enforce the specific performance of this
Agreement by Executive and to seek both temporary and permanent injunctive
relief (to the extent permitted by law) without bond and without liability
should such relief be denied, modified or violated and (b) to cease making any
payments or providing any benefit otherwise required by this


6

--------------------------------------------------------------------------------




Agreement, including, without limitation, any Separation Compensation required
under Section 2 of this Agreement, in each case in addition to any other remedy
to which the Company may be entitled at law or in equity.
6. NOTICES
All notices hereunder, to be effective, shall be in writing and shall be deemed
effective when delivered by hand or mailed by (a) certified mail, postage and
fees prepaid, or (b) nationally recognized overnight express mail service, as
follows:
If to the Company:


Papa Murphy’s Holdings, Inc.
8000 N.E. Parkway Drive, Suite 350
Vancouver, WA 98662
Attn: Victoria Blackwell


If to the Executive:


Ken Calwell
2222 SE 12th Avenue
Camas, WA 98607


or to such other address as a party may notify the other pursuant to a notice
given in accordance with this Section 6.
7. GENERAL PROVISIONS
7.1.    No Admissions. The Agreement should not be construed as an admission or
a statement of any party hereto that such party has acted wrongfully or
unlawfully. Each party expressly denies any wrongful or unlawful action.
7.2.    Opportunity to Review and Revocation Period. Executive hereby warrants
and represents that (a) he has carefully read this Separation Agreement and
General Release, and finds that it is written in a manner that he understands;
(b) Executive knows the contents hereof; (c) Executive has been advised to
consult and has discussed the Separation Agreement and its effects with his
personal attorney or has knowingly and voluntarily waived the right to do so;
(d) Executive understands that he is giving up all claims, damages, and disputes
that have arisen before the date of this Separation Agreement and General
Release, except as provided herein; (e) Executive has had the opportunity to
review and analyze this Separation Agreement and General Release for twenty-one
(21) days (the “Review Period”), but agrees that if he signs this Agreement
before expiration of the Review Period, he knowingly and voluntarily agrees to
waive the remainder of the Review Period; (f) Executive has seven (7) days to
revoke this Agreement by notifying Victoria Blackwell via written communication
at the address below before midnight on the seventh day after you sign this
Separation Agreement (the “Revocation Period”); (g) Executive did not rely upon
any representation or statement concerning the subject matter of this Separation
Agreement, except as expressly stated in the


7

--------------------------------------------------------------------------------




Separation Agreement; (h) Executive understands the Separation Agreement’s final
and binding effect; and (i) Executive has signed the Separation Agreement as his
free and voluntary act.
7.3.    Entire Agreement; Amendment. This Agreement constitutes the entire
Agreement between the parties hereto with regard to the subject matter hereof,
superseding all prior understandings and agreements, with the exception of
Non-Competition, Non-Solicitation, Confidentiality, and Proprietary Rights
provisions of the Employment Agreement, whether written or oral. This Agreement
may not be amended or revised except by a writing signed by the parties.
7.4.    Section 409A. The parties intend that this Agreement and the payments
and benefits provided hereunder be exempt from the requirements of Section 409A
of the Code to the maximum extent possible, whether pursuant to the short-term
deferral exception described in Treas. Reg. Section 1.409A-1(b)(4), the
involuntary separation pay plan exception described in Treas. Reg.
Section 1.409A-1(b)(9)(iii), or otherwise. To the extent Section 409A of the
Code is applicable to this Agreement, the parties intend that this Agreement and
any payments and benefits thereunder comply with the deferral, payout and other
limitations and restrictions imposed under Section 409A of the Code.
Notwithstanding anything herein to the contrary, this Agreement shall be
interpreted, operated and administered in a manner consistent with such
intentions; provided, however that in no event shall the Company (or any of its
affiliates or successors) be liable for any additional tax, interest or penalty
that may be imposed on Executive pursuant to Section 409A of the Code or for any
damages incurred by Executive as a result of this Agreement (or the payments or
benefits hereunder) failing to comply with, or be exempt from, Section 409A of
the Code. Without limiting the generality of the foregoing and notwithstanding
any other provision of this Agreement to the contrary:
(a)If any payment, compensation or other benefit provided to Executive in
connection with his employment termination is determined, in whole or in part,
to constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code and Executive is a specified employee as defined in
Section 409A(a)(2)(B)(i) of the Code, then no portion of such “nonqualified
deferred compensation” shall be paid before the day that is 6 months plus one
(1) day after the date of termination (the “New Payment Date”). The aggregate of
any payments that otherwise would have been paid to Executive during the period
between the date of termination and the New Payment Date shall be paid to
Executive in a lump sum on such New Payment Date. Thereafter, any payments that
remain outstanding as of the day immediately following the New Payment Date
shall be paid without delay over the time period originally scheduled, in
accordance with the terms of this Agreement. Notwithstanding the foregoing, to
the extent that the foregoing applies to the provision of any ongoing welfare
benefits to Executive that would not be required to be delayed if the premiums
therefor were paid by Executive, Executive shall pay the full cost of premiums
for such welfare benefits during the six-month period and the Company shall pay
Executive an amount equal to the amount of such premiums paid by Executive
during such six-month period promptly after its conclusion. The parties hereto
acknowledge and agree that the interpretation of Section 409A of the Code and
its application to the terms of this Agreement is uncertain and may be subject
to change as additional guidance and interpretations become available. Anything
to the contrary herein notwithstanding, all benefits or payments provided by the
Company to Executive that would be deemed to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code are intended to
comply with Section 409A of the Code. If, however, any such benefit or payment
is deemed to not comply with Section 409A of the Code, the Company and Executive
agree to renegotiate in good faith


8

--------------------------------------------------------------------------------




any such benefit or payment (including, without limitation, as to the timing of
any severance payments payable hereof) so that either (i) Section 409A of the
Code will not apply or (ii) compliance with Section 409A of the Code will be
achieved; provided, that, neither the Company nor its employees or
representatives shall have liability to Executive with respect hereto.
(b)Notwithstanding anything to the contrary contained in this Agreement, all
reimbursements for costs and expenses under this Agreement shall be paid in no
event later than the end of the taxable year following the taxable year in which
Executive incurs such expense. With regard to any provision herein that provides
for reimbursement of costs and expenses or in-kind benefits, except as permitted
by Section 409A of the Code, (i) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, and
(ii) the amount of expenses eligible for reimbursements or in-kind benefits
provided during any taxable year shall not affect the expenses eligible for
reimbursement or in-kind benefits to be provided in any other taxable year.
(c)If under this Agreement, an amount is paid in two or more installments, for
purposes of Section 409A of the Code, each installment shall be treated as a
separate payment.
(d)A termination of employment shall not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits subject to Section 409A of the Code upon or following a termination of
employment unless such termination is also a “separation from service” as
defined in Section 1.409A-1(h) of the Department of Treasury final regulations,
including the default presumptions, and for purposes of any such provision of
this Agreement, references to a “resignation,” “termination,” “terminate,”
“termination of employment” or like terms shall mean separation from service.
7.5    Governing Law. This Agreement shall be construed under and enforced in
accordance with the laws of the State of Delaware, without regard to the
conflicts of law provisions thereof.
7.6.    Arbitration of Disputes. Any controversy or claim arising out of or
relating to this Agreement or the breach thereof or otherwise arising out of the
termination of Executive’s employment (including, without limitation, any claims
of unlawful employment discrimination whether based on age or otherwise) shall,
to the fullest extent permitted by law, be settled by arbitration in any forum
and form agreed upon by the parties or, in the absence of such an agreement,
under the auspices of the American Arbitration Association (“AAA”) in Vancouver,
Washington in accordance with the Employment Dispute Resolution Rules of the
AAA, including, but not limited to, the rules and procedures applicable to the
selection of arbitrators. In the event that any person or entity other than
Executive or the Company may be a party with regard to any such controversy or
claim, such controversy or claim shall be submitted to arbitration subject to
such other person or entity’s agreement. Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. This
Section 7.6 shall be specifically enforceable. Notwithstanding the foregoing,
this Section 7.6 shall not preclude either party from pursuing a court action
for the sole purpose of obtaining a temporary restraining order or a preliminary
injunction in circumstances in which such relief is appropriate; provided that
any other relief shall be pursued through an arbitration proceeding pursuant to
this Section 7.6.
7.7.    Cooperation; Indemnification of Executive by Company. In return for the
amounts paid hereunder, Executive agrees to cooperate in defense of the Company
in any legal action or claim in


9

--------------------------------------------------------------------------------




which Executive is named as a witness. Cooperation shall include, upon request
by the Company, participating in and testifying at depositions, trials,
mediations, arbitrations, or other hearings; providing information in written
format such as declaration or affidavit; making himself available to the Company
and its attorneys for interview or other consultation; and providing general
assistance to the Company and its attorneys. Executive acknowledges that this is
a material term of this Separation Agreement, and that breach of this term would
cause damage to the Company. Lack of compliance shall be shown by failure, after
notice in writing, to abide by the Company’s request.
In exchange for Executive’s agreement to cooperate and assist in the defense of
the Company in any legal action, the Company agrees to be responsible and
reimburse Executive for reasonable expenses or costs associated with his
participation and cooperation in such possible legal actions, including any and
all travel, airfare and transportation, lodging, and meals within thirty (30)
days after submission of receipts by Executive. The Company similarly agrees to
compensate Executive a daily rate for any partial or entire days spent in
assisting the Company with the defense against any legal actions, but only for
any such assistance provided after expiration of the Benefit Period, with such
daily rate to be $500. The Parties agree that (i) the full daily rate shall be
payable for an entire day of assistance by Executive, which shall be defined as
at least eight (8) hours in a calendar day, (ii) half the daily rate shall be
payable for more than four (4) hours of assistance but less than eight hours in
a calendar rate, and (iii) that no payment shall be made for assistance that is
less than four hours in a calendar day. Executive shall submit records of hours
spent in assisting the Company within thirty (30) days.
This release will not affect any vested rights that Executive may have under
health insurance plans or under any 401(k) plan maintained by Papa Murphy’s or
for workers’ compensation or unemployment compensation benefits or any claims
that may arise after the date Executive signs this Separation Agreement. Should
Executive choose to file for unemployment, Executive agrees to inform the
Employment Department that Executive resigned in lieu of termination. Papa
Murphy’s will not contest Executive’s unemployment claim.
7.8.    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and shall have the same
effect as if the signatures hereto and thereto were on the same instrument.
7.9.    The “Effective Date” of this Agreement is the date that is eight (8)
days following the date on which Executive signs this Agreement, so long as
Executive has not revoked acceptance of this Agreement before such date.
7.10.    By executing this Agreement, Executive also acknowledges that
Executive: (a) is not relying upon any statements, understandings,
representations, expectations, or agreements other than those expressly set
forth in this Agreement; (b) has made Executive’s own investigation of the facts
and is relying solely upon Executive’s own knowledge and the advice of
Executive’s own legal counsel; and (c) knowingly waives any claim that this
Agreement was induced by any misrepresentation or nondisclosure and any right to
rescind or avoid this Agreement based upon presently existing facts, known or
unknown. The Parties stipulate that each Party is relying upon these
representations and warranties in entering into this Agreement. These
representations and warranties shall survive the execution of this Agreement.


10

--------------------------------------------------------------------------------




7.11.    All terms and provisions of this Agreement, and the drafting of this
Agreement, have been negotiated by the Parties at arm’s length and to mutual
agreement, with consideration by and participation of each, and no party shall
be deemed the scrivener of this Agreement.
7.12.    Construction. Section 3 of the Agreement is integral to its purpose and
may not be severed from it. Should any other provision of the Agreement be
deemed invalid or unenforceable, that provision shall be narrowed to the extent
required to make it lawful and enforceable, and the remaining provisions shall
not be affected but instead remain valid and enforceable to the maximum extent
consistent with current law.
7.13.    Knowing and Voluntary Agreement. Executive understands this Agreement
is a release of claims against Releasees arising before or on the Effective Date
of this Agreement. Executive understands that Executive is not waiving claims
that the law does not permit Executive to waive, nor is Executive waiving any
claims arising after the Effective Date of this Agreement, including, but not
limited to, claims for enforcement of this Agreement.
If Executive wishes to enter into this Separation Agreement and General Release,
he must sign the enclosed copy where indicated and return it to Victoria
Blackwell, 8000 NE Parkway Drive, Suite 350, Vancouver, Washington 98662. To be
effective, the signed Separation Agreement must be deposited by U.S. mail and
postmarked no later than January 19, 2017, however, Executive is free to sign
the Agreement earlier if he so chooses.
Notwithstanding any other provision in this Agreement, if Executive does not
sign and deliver this Agreement to Victoria Blackwell on or before 21 days
following Executive’s receipt of this Agreement, then this Agreement will be
null and void, and Executive will not be entitled to the Lump Sum Payment, or
any other consideration described in this Agreement.


11

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates
indicated below.
“COMPANY”                    PAPA MURPHY’S HOLDINGS, INC.
Name:      /s/ Mark Hutchens                


Title:     CFO                        
Dated:     January 2, 2017    


“EXECUTIVE”
/s/ Ken Calwell                    
Ken Calwell
Dated:     January 1, 2017    






12